This case prevents a controversy between certain employers, Royal Jewelers Company of Knoxville, Royal Jewelers Company of Maryville, and McKullocks of Maryville, and the Commissioner of the Department of Employment Security, over the proper construction of certain clauses of the Tennessee Unemployment Compensation Law, Code secs. 6901.1 through 6901.24. At a hearing before him, the defendant Commissioner having decided the matters in controversy adversely to the employers, they brought the record into the Chancery Court of Davidson County bycertiorari. The Chancellor heard the cause on the record made before the Commissioner, the petition and the answer, and sustained the Commissioner. The employers have appealed to this Court.
For some years prior to March 1, 1946, S. Harry Busch and Rose B. Busch, as partners, operated three retail jewelry stores, under the name of the Royal Jewelers of Knoxville, the Royal Jewelers of Maryville, and McKullocks of Maryville. The two stores operated under the name of the Royal Jewelers at Knoxville and Maryville, each employed more than eight employees, but the store operated under the name of McKullocks employed less than that number, so that considered separately, the two stores operating under the name of the Royal Jewelers were liable for the tax under the Unemployment Compensation Act, Code sec. 6901.19(f), but the store operated under the name of McKullocks was not so subject to the tax. But since all three units were owned by the partnership they were regarded as one unit and the tax was levied and collected on the entire operation.
The maximum tax that may be demanded of any employer under the Act is 2.7 percent "of wages payable by him with respect to employment" in any calendar year. This maximum rate may be reduced by what are *Page 257 
termed "experience benefits," based on reserve remaining after all claims for unemployment compensation against the employing unit are deducted from the taxes paid in by such unit. The pertinent provision of the Act is as follows:
"The benefit experience of each employer is to be determined by his reserve ratio. His reserve ratio shall be determined by the following requirements:
"The total of all contributions paid by each employer minus the benefits (including all benefits for compensable weeks beginning prior to December 31 and paid within the following month) charged to his account divided by his taxable payroll for the most recent calendar year ending on the computation date. Provided, that in the event of a successorship or merger of employers or employing units, the combined experience of the employers or employing units involved shall be recomputed as of the first day of the calendar quarter immediately following such merger or successorship to determine a new reserve ratio and rate applicable to said combined or successor employer or employing unit." Code sec. 6901.7.
Under this provision, the partnership operation of the jewelry business with which we are here concerned, had reduced the tax from the maximum of 2.7 percent to 1 percent, the minimum.
As of March 1, 1946, the partners Busch, for reasons of their own, formed three separate corporations to take over the business of the partnership. These corporations are the complainants herein. The Busches owned all the stock in the three corporations, and the record shows no change after incorporation, in the number of employees or the general operation of the business. The Commissioner has undertaken to levy the tax at the maximum rate of 2.7 percent, while the complainants insist that they *Page 258 
are entitled to succeed to the "experience benefits" of the partnership and to continue to pay the tax at the rate of 1 percent, as did the partnership at the time of dissolution and the organization of the corporation. They make this claim under the provision of the Act with regard to successors and mergers copied above.
The Commissioner insists that that provision of the Code is limited in cases where one employing unit has acquired several such units, and that it does not apply to cases where several units have been created from one unit. Application of the rule made in Code sec. 14, that "singular includes the plural and the plural the singular," seems to us to settle the controversy in favor of the employer.
Applying the rule to that part of section 6901.7 copied above, the present situation will be covered exactly and the section will read: "Provided, that in the event of a successorship or merger of employer (s) or employing unit(s), the combined experience of the employer(s) or employing unit(s) involved shall be recomputed as of the first day of the calendar quarter immediately following such merger or successorship to determine a reserve ratio and rate applicable to said combined or successor employer(s) or employing unit(s)."
It cannot be doubted that the three complainant corporations are successor employers or employing units of the Busch partnership. This is fortified by applying the same rule (Code sec. 14) to the definition of "employer" is it is set out in Code sec. 6901.19(f) (2), which will then read: "Any individual(s) or employing unit(s) which acquired the organization, trade or business, or substantially all the assets thereof, of another which at the time of such acquisition was an employer(s) subject to this Act." *Page 259 
We might have reached the same result in a different way, by accepting the construction of the Busch reorganization and in corporation in its relation to the Unemployment Compensation Act as the parties themselves have construed it. The record discloses that the Commissioner, since the organization of the three corporations, to fix tax liability, has disregarded separate corporate entities and levied the tax on the Busch jewelry business as a single unit. Apparently the complainants have accepted this assessment and paid tax thereon without protest. Had the Commissioner respected the separate entity of the corporations, "McKullocks" would escape liability for the tax because it has less than eight employees, and so is not a liable employer under the Act. In fairness, if the three corporations are to be regarded as a single entity to fix tax liability they are to be regarded as a single entity to succeed to the experience benefits of the parent partnership.
The construction of this part of the Unemployment Compensation Act presents a new question in this Court, and cases from other jurisdictions cited by counsel are of little help since the statutes of the other states are not the same as our own. For example, the statutes of New Hampshire, Georgia and Florida contained no provision for a new employer, on acquiring the taxed business of a predecessor to succeed to his merit rating, so claims similar to the one made by complainants were denied. C.A.Lund  Co. v. Rolfe, 93 N.H. 280, 41 A.2d 226; Schwob Mfg.Co. v. Huiet, 69 Ga. App. 285, 25 S.E.2d 149; FloridaIndustrial Commission v. Schwob Co., 153 Fla. 356,14 So. 2d 666. But since our Act (Code sec. 6901.7) provides for such succession to experience benefits, those cases are informative merely. *Page 260 
We note that in the Lund case, supra, and in PackardClothes v. Director of Division of Employment Security,318 Mass. 329, 61 N.E.2d 528, the proposition of disregarding "the fiction of corporate entity" and piercing "the veil of corporate structure" [93 N.H. 280, 41 A.2d 227] was a procedure approved to administer the Act justly if the facts were found to be as they are in the case before us here.
Finally, in reply to an argument of Commissioner's counsel, the contribution exacted of employers under the Unemployment Compensation Law is a tax, the Act a taxing statute and, therefore, doubts in the meaning of its provisions for assessment and collection of contributions are to be resolved in favor of employers as taxpayers. Levy's Ladies Toggery v. Bryant,
Tenn. Sup., 192 S.W.2d 833, 836; Wolfe v. Bryant,181 Tenn. 357, 181 S.W.2d 343; Guaranty Mtg. Co. of Nashville v.Bryant, 179 Tenn. 579, 586, 168 S.W.2d 182.
Decree reversed and cause remanded.
BURNETT, J., not participating.